Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a poor translation into English from a foreign document and are replete with grammatical and idiomatic errors. An earnest attempt was made by the Office to identify as many of the indefiniteness issues as possible. It is highly recommended that Applicant cancel the pending claims and draft new claims. 
Claim 1 recites “plate shape” where it is unclear what is intended by this language a plate can have any shape (circular, rectangular, triangular, etc.).  The plate shape is described as having an area corresponding to a predetermined upper surface shape of a human natural nail. It is unclear if the “area” is the same or different from the bottom surface and/or adhesive surface. Applicant appears to use the terms bottom surface and adhesive surface to refer to the same surface, where consistent language 
Claim 1 requires the elastic portion be formed in the auxiliary designing portion, the auxiliary designing portion being smooth; however, the elastic portion is disclosed as having first and second grooving portions. The smooth and grooved requirements appear to conflict. Additionally, the disclosure conflicts with the aforementioned claim language as the elastic portion 18 and auxiliary designing portion 16 are depicted as discrete sections/portions of the artificial nail sharing a boundary only, as best shown in Applicant’s Figure 1B. The first grooving portion is described as extending in a direction of the natural nail root and the second grooving portion as arranged from beyond the natural nail root, which renders the claim indefinite as the user’s natural nail is not part of the invention and the claimed artificial nail could be placed in various orientations. It is suggested Applicant refer to the structural elements of the invention when describing directions and relationships (e.g. defining a proximal edge and opposing distal end of the artificial nail, a longitudinal direction, etc.).  The first grooving portion is claimed as being arranged making an interval between “them” in the width direction, where it is unclear what structure(s) is being referenced by the term “them”.
Claim 1 requires an adhesive agent be coated on the adhesive surface or a double sided adhesive tape bonded to the adhesive surface. It is unclear if the adhesive agent is actually part of the artificial nail device or if the artificial nail is intended to be applied to the user’s natural nail with a separate adhesive agent at the time of use. That is does the adhesive surface coated with an adhesive agent such that the adhesive agent forms part of the product or is the product provided without adhesive and at the time of use, an adhesive agent is applied thereto. Since Applicant provided the alterative language regarding the film adhesive tape, it is believed that the adhesive agent is coated at the time of use and does not actually form part of the artificial nail itself.  
Claim 2 recites “an adhesive depth” where it is unclear if this “adhesive depth” is associated with the adhesive agent or the double sided adhesive sheet or if it relates to a depth of the adhesive surface or features thereof.
Claim 4 defines an edge portion among the adhesive surface makes a reinforcing portion having an identical thickness to that of the adhesive surface. A surface is 2-dimensional and as a result does not have a thickness. Additionally, the aforementioned language appears to require the edge portion/reinforcing portion be part of the adhesive surface and since it is part of it, then it would have the same properties that define the adhesive surface such as thickness. It is unclear if claim 1 is attempting to require the elastic portion have a first grooving portion which extends from the natural nail root to make some length (embodiment of Figure 1B and 2B), which would contradict claim 4 appears to contradict the recitations of claim 1 requiring the elastic portion to be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being by Hokama (US 4554935).
Regarding claim 1, Hokama discloses a flexible artificial nail (Refer to Figures 1-3) having a plate shape with an area corresponding to a predetermined upper surface shape of a human natural nail is characterized that, a top surface of the plate shape is a designing surface, and a bottom surface of the plate shape is an adhesive surface against the natural nail (Refer to Figure 2 and annotated portion of Figure 2 provided below); an auxiliary designing portion in a smooth shape is formed from a front portion to an end portion of the natural nail along a longitudinal direction of the natural nail among the adhesive surface; an elastic portion (portion of artificial nail extending from 26,19 to a proximal end 15) is formed in the auxiliary designing portion, wherein the elastic portion has a first grooving portion (Refer to annotated portion of Figure 2 below, the first grooving portion is the portion/section of elastic the portion extending from a portion adjacent proximal end 15 to slightly beyond distal most aperture 21, which provides a groove on the bottom surface and grooves formed by apertures 21) 

    PNG
    media_image1.png
    310
    515
    media_image1.png
    Greyscale

Regarding claim 2, Hokama discloses each longitudinal end portion (left and right sides) of the first and second grooving portion is formed such that an adhesive depth is thinner than that of a middle portion in the longitudinal direction. As best shown in Figures 1 and 2, the adhesive depth of the groove/recess is thinner at the longitudinal ends and becomes thicker in the middle and toward the step. The artificial nail tapers 
Regarding claim 3, Hokama discloses a step (Refer to annotated Figure 2 above) is formed between the elastic portion and the auxiliary designing portion, wherein the thickness of the auxiliary designing portion is larger than that of the elastic portion. 
Regarding claim 4, Hokama discloses an edge portion (Refer to annotated portion of Figure 2 above) corresponding to the root portion of the natural nail among the adhesive surface makes a reinforcing portion having an identical thickness to that of the adhesive surface and the elastic portion is formed between the auxiliary designing portion and the reinforcing portion. Comparing Applicant’s Figure 2B to Figure 2 of Hokama, the root portion thickness with regard to the adhesive surface appears to be configured the same as that of Hokama. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799